CANTY, J.
I concur. Section 4678, G. S. 1894, provides:
“In all cases of appeal from the allowance or disallowance of a claim against the estate, the district court shall on or before the *50second day of the term direct pleadings to be made up as in civil actions, but no allegations shall be permitted except such as are essential to the specific matter to which the appeal relates.”
'While the language here used is somewhat restrictive, it is not intended by it to restrict the claimant to the technical type and cause of action which he presented to the probate court. He must, however, present the same matter or transaction. The appeal will not support a claim growing out of an entirely new and different matter or transaction. In this case the creditor presented to the probate court only a part of the matter or transaction out of which his claim grew, and even that part was in some respects misstated. Under the order to plead, he was entitled to state the whole of that matter or transaction.